Affirmed and Memorandum Opinion filed November 2, 2006







Affirmed and Memorandum Opinion filed November 2, 2006.
 
 
 
In The
 
Fourteenth Court of
Appeals
_______________
 
NO. 14-05-00864-CR
_______________
 
KENNETH RAY SOWELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
                                                                                                          
                                     
On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1007515
                                                                                                                      
                         
 
M E M O R A N D U M   O P I N I O N




Kenneth Ray Sowell appeals a
conviction for aggravated robbery[1] on the
grounds that: (1) the trial court erred by submitting a definition of
reasonable doubt to the jury venire panel in violation of Paulson v. State,
28 S.W.3d 570, 573 (Tex. Crim. App. 2000); (2) the live identification line-up
of appellant was unduly suggestive because the other participants in the
line-up were physically dissimilar; and (3) the trial court erred by allowing
testimony during the guilt phase that suggested extraneous offenses.  However,
because appellant failed to object to the trial court=s alleged definition of reasonable
doubt,[2] the alleged
line-up as being impermissibly suggestive,[3]
or any of the testimony that he now complains suggested extraneous offenses,[4]
his complaints are not preserved for our review.  Accordingly, appellant=s three issues are overruled, and the
judgment of the trial court is affirmed.
 
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered and Memorandum
Opinion filed November 2, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).




[1]           A jury convicted appellant of aggravated
robbery, found one enhancement paragraph true, and imposed a sentence of 70
years= confinement.


[2]           See Fuentes v. State, 991 S.W.2d
267, 273 (Tex. Crim. App. 1999) (holding that defendant failed to preserve
error by not renewing his objection when the trial court rephrased its
definition of reasonable doubt during voir dire).


[3]           Perry v. State, 703 S.W.2d 668, 670B71 (Tex. Crim. App. 1986) (finding waiver because
defendant failed to object or complain about the out-of-court identification
procedure at trial).  


[4]           Tex.
R. App. P. 33.1(a)(1).